Title: General Orders, 26 April 1780
From: Washington, George
To: 


          
            Head Quarters Morristown Wednesday April 26th 1780.
            Parole Sunbury  Countersigns Sussex Steuben
          
          [Officers] Of the Day Tomorrow[:] Brigadier General Irvine[,] Lieutenant Colonel Robinson[,] Brigade Major 2d Pennsa. Brigade
          His Excellency the Minister of France was pleas’d to express in the warmest Terms His Approbation of the Troops in the review of yesterday; Applause so honorable cannot but prove a new motive to the emulous exertions of the Army.
          
          The General has seen with peculiar satisfaction the Zeal of all ranks to manifest their respectful attachment to a Gentleman, who to the title of being the Representative of the illustrious Friend and Ally of these States adds that of having given distinguished proofs during his residence amongst us of the sincerest disposition to advance their Interest.
        